Citation Nr: 0522088	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of lumbosacral degenerative disc disease, with 
radiculopathy currently evaluated as 40 percent disabling.  

2.	Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his father, brother, and friend.   



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1984.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	The veteran's low back disorder is not productive of 
pronounced intervertebral disc syndrome.

2.	The veteran's low back disorder is not productive of 
neurological findings appropriate to the site of his diseased 
discs.    

3.	The veteran's low back disorder is not productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

4.	The veteran is service connected for a low back disorder 
at 40 percent disabling, which does not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

5.	The veteran's only service-connected disorder has not been 
shown to be of such severity as to preclude substantially 
gainful employment.



CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 40 
percent for the veteran's low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).

2.	The criteria for assignment of a total disability rating 
based on individual unemployability (TDIU) are not met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, before addressing the veteran's 
claims, the Board will initially discuss whether the issues 
have been properly developed for appellate purposes.  The 
Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in March 2003, a Statement of the Case issued 
in June 2003, by two Supplemental Statements of the Case 
issued in April 2004, and by October 2001 and November 2002 
letters from the RO.

In the rating decision, the veteran was informed of the bases 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its two letters of 
the respective duties of the VA and of the veteran in 
obtaining that evidence.  These letters were provided to the 
veteran before the RO denied his claims in March 2003, 
moreover.  Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(holding that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the notification letters provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The RO 
obtained VA, private, and service medical records relevant to 
the veteran's claims.  The veteran was also afforded VA 
compensation examinations, which appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 40 percent for his service-connected low back disability, 
and to TDIU.  For the reasons set forth below, the Board 
disagrees and finds the RO's denials of these claims the 
proper course of action.  

As a matter of background, the veteran injured his low back 
during service.  As a result, VA granted his service 
connection claim for a low back disorder in a July 1986 
rating decision.  In September 2000, the veteran reinjured 
his back disorder while landscaping in a private capacity.  
In January 2001, the veteran filed an increased rating claim 
for this disability.  The RO increased the disability 
evaluation to 20 percent in April 2001.  Then, in April 2002, 
the RO increased this rating to 40 percent disabling.  

In November 2002, the veteran applied for TDIU benefits.  He 
also argued for an increase beyond 40 percent for his 
service-connected low back disability.  In March 2003, the RO 
denied each of these claims.  The veteran then filed his 
notice of disagreement against these decisions in April 2003.

VA has obtained private medical evidence reflecting 
complaints, treatment, and diagnoses of the veteran's back 
disability.  VA has also obtained VA medical evidence 
reflecting complaints, treatment, and diagnoses of the 
veteran's back disability.  

In its statement of the case and supplemental statements of 
the case, the RO stated that medical evidence clearly 
demonstrates that the veteran has lumbosacral degenerative 
disc disease manifested by pain, and by limitation of motion 
and function.  In these statements, the RO also found that 
the veteran's current back disability does not manifest 
incapacitating episodes or persistent neurological symptoms.  
Based on this, the RO has continued to deny the veteran's 
claim to an increased rating in excess of 40 percent for his 
back disability.       

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome - addressed under DC 
5293 - were amended.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 
2002) (effective from September 23, 2002).  Where a 
regulation changes after the claim has been filed and before 
the administrative process has been concluded, the version 
most favorable to the veteran applies unless otherwise 
provided by the Secretary of Veterans Affairs.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO considered all 
relevant criteria in evaluating the veteran's low back 
disability in the June 2003 Statement of the Case and the 
April 2004 Supplemental Statement of the Case, in which the 
regulatory changes were set forth in full for the veteran.  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's low back disability.  

The prior version of DC 5293 provides a 40 percent evaluation 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  An evaluation higher than 60 
percent is not provided for under DC 5293.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-
54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. Note (3).

The Board notes further that VA has recently made another 
amendment to the regulatory criteria for rating disabilities 
of the spine.  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  

To warrant an evaluation over 40 percent here, the record 
needs evidence of incapacitating episodes or of neurological 
manifestations.  See 38 C.F.R. § 4.71a, DC 5293.  

The record contains no claims or medical evidence 
demonstrating that the veteran has experienced incapacitating 
episodes since filing his increased rating claim in January 
2001.  An increase beyond 40 percent is therefore not 
justified under the revised criteria of Diagnostic Code 5293 
based on incapacitating episodes.  

And the medical evidence indicates that, since filing his 
claim, neurological symptoms associated with his back 
disability have been largely non-existent.  Sure, a March 
2001 VA examination report noted the veteran's history that, 
after reinjuring his lower back in September 2000, the 
veteran felt a numbness and pain radiating into his left 
lower extremity.  A June 2001 private medical report noted 
this same history, moreover.  

However, evidence of record shows that neurological symptoms 
associated with the low back disorder are not "chronic" 
under Diagnostic Code 5293.  These symptoms are not "present 
constantly, or nearly so."  See 38 C.F.R. § 4.71a, DC 5293.  
Rather, the medical evidence of record shows that any 
neurological disorder that may have been associated with the 
veteran's September 2000 reinjury has largely resolved.  VA 
treatment notes dated in December 2001 noted the veteran as 
"intact" neurologically with severe localized back 
discomfort, without evidence of radiculopathy.  A February 
2002 VA report noted "clinically mild radiculopathy."  In 
an August 2002 VA medical report, the examiner, after noting 
the severe pain associated with the veteran's large herniated 
disc, found "no radicular symptoms[.]"  A December 2002 
compensation examination report noted "mild radiculopathy 
over the left lower extremity."  A May 2003 private medical 
report noted "no specific or significant radiculopathy[.]"  
VA medical records dated in July 2003 repeated this 
diagnosis, finding "nonradicular" low back pain.  In July 
2003, nerve conduction studies confirmed this negative 
finding, showing the veteran to be within normal limits 
neurologically.  In a March 2004 compensation examination 
report, the examiner stated that the veteran "is having no 
neurological sequelae at this present time."  Finally, in a 
VA medical opinion based on a review of the record and 
received by the RO in April 2004, a VA examiner noted that an 
EMG had found the veteran's legs normal without 
electrodiagnostic evidence of a left lumbosacral 
radiculopathy, plexopathy, myopathy, diffuse peripheral 
neuropathy, or focal mononeuropathy.  

With this evidentiary background, an increase beyond 40 
percent is not justified under the new criteria of Diagnostic 
Code 5293 based on a combination of the veteran's chronic 
orthopedic and neurologic manifestations.  Regarding his 
chronic orthopedic manifestations, evidence of the veteran's 
pain and limitation of motion warrants a 40 percent rating 
under the old criteria of Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  Indeed, the medical evidence 
clearly shows "severe" limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  But, 
given the lack of chronic neurological manifestations since 
the September 2000 reinjury, a compensable rating is not 
warranted under Diagnostic Code 8520 for sciatica.  Hence, 
the combination of orthopedic and neurological symptoms under 
Diagnostic Code 5293 would warrant only a 40 percent rating.  
See 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  

The lack of neurological symptoms also precludes an increase 
beyond 40 percent under the old criteria of Diagnostic Code 
5293.  In short, the record fails to support a finding of 
pronounced intervertebral disc syndrome with persistent 
neurological symptoms.  See 38 C.F.R. § 4.71a, DC 5293. 

In conclusion, the Board finds that an evaluation over 40 
percent, for the veteran's service-connected low back 
disability, is unwarranted under the old and new criteria of 
Diagnostic Code 5293.  Without evidence of incapacitating 
episodes or of chronic neurological impairment, the record 
cannot support a rating increase here.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  

Initially, the Board notes that the record supports the 
veteran's complaints of pain and limitation of motion.  The 
veteran uses a cane to ambulate.  He cannot engage in his 
profession as a landscaper, according to a May 2003 private 
medical opinion.  VA medical personnel administered epidural 
steroid injections for an extended period of time without 
apparent relief.  The veteran has ingested methadone for the 
past three years to treat his pain.  He has undergone 
acupuncture treatment to better cope with his pain.    

But, while the evidence shows a limitation of motion in the 
lumbar spine, as well as chronic pain, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 40 percent at this time.  In particular, 
the Board notes the lack of evidence of such findings as loss 
of strength, loss of coordination, muscle atrophy, or 
radicular pain.  A March 2004 VA examiner found the veteran 
with 60-70 degrees of forward flexion until limited by pain.  
A May 2003 private medical examiner stated that the veteran 
could walk without his cane, had a level pelvis while 
standing, could maintain a normal lumbar curvature, and 
exhibited no spasm or guarding.  He also noted that after 
exiting the examiner's office, the veteran continued to use a 
cane "with nowhere near the limp or heaviness on the right 
upper extremity as it was in the office."  

The private examiner's observation is consistent with a VA 
examiner's opinion in December 2002.  This examiner found the 
veteran's complaints of pain on range of motion testing to be 
exaggerated.  She also found the veteran with no excess 
fatigability with use, incoordination, pain with use, nor 
with weakened movement against varying resistance.  

In short, the Board finds an increased rating under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 unwarranted here.  When the ranges of 
motion in the back are considered together with the evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits and muscle strength, the Board finds 
that there is insufficient evidence of enough objective pain 
on motion, or any other functional loss, to warrant a 
disability rating in excess of 40 percent.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, 
supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there is no evidence that the veteran's low 
back disability has markedly interfered with his employment 
prospects or has required frequent periods of 
hospitalization.  The Board notes that any impairment in the 
veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Next, the Board will address the veteran's claim to TDIU.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
With one service-connected disability, a 60 percent 
disability rating is necessary.  If there are two or more 
disabilities, at least one should be rated at 40 percent or 
more with sufficient additional service-connected disability 
to bring the combination to 70 percent or more.  38 C.F.R. § 
4.16(a).  In determining TDIU, the central inquiry is, 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The veteran is currently rated as 40 percent disabled for his 
low back disability.  Therefore, he does not meet the minimum 
schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Here, the Board concludes that the veteran is not 
unemployable due to his service-connected disabilities.  
Though a private medical examiner has stated that the veteran 
should not landscape anymore, there is no professional 
opinion stating that the veteran can no longer work.  Even if 
the veteran is unable to engage in prolonged physical 
activity as a result of his service-connected disability, 
there is no evidence showing that he is unable to be 
gainfully employed in sedentary positions.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  But, as noted 
previously, the Board concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the veteran's situation.  The 
veteran's service-connected disorder may affect his abilities 
to some degree, but there is no evidence that he is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment as a result of his 
disability.  

Hence, the preponderance of the evidence is against finding 
that the veteran's service-connected disability alone makes 
him unemployable.  There is no medical evidence showing that 
his service-connected low back disorder is of such severity 
as to preclude gainful employment.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The key question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
veteran's low back disability is denied.    

Entitlement to a total disability evaluation based upon 
individual unemployability is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


